Citation Nr: 1525724	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), claimed as due to asbestosis exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1969 to May 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The appeal has since been transferred to the RO in Columbia, South Carolina.

In February 2011, the Veteran appeared and provided testimony at a Travel Board hearing before the undersigned acting Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

In February 2013, the Board remanded the matter listed above for further evidentiary development, including providing a VA examination, and readjudication.  The RO completed the requested development and readjudicated the matters in a March 2013 Supplemental Statement of the Case (SSOC).  The matter has now been returned to the Board.  The Board finds that there has been substantial compliance with its remand instructions and that the above-listed claim is ready for disposition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDING OF FACT

The Veteran's diagnosed chronic obstructive pulmonary disease (COPD) did not manifest in active service and is not otherwise etiologically related to his active service, including his established exposure to asbestos.

	


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Chronic obstructive pulmonary disease (COPD) is not included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to the present claim.

The Veteran alleges that he currently has COPD that is due to exposure to asbestos during his active service.  As will be discussed in more detail below, the Veteran has a current disability consisting of COPD, so that element of his service connection claim is established.

The Veteran's DD Form 214 shows that he served in the Navy aboard the U.S.S. Albert David as a fireman, and the RO has noted that the Veteran's occupational specialty held a probability of exposure to asbestos.  In-service exposure to asbestos is also established.  

However, the evidence does not reflect, and the Veteran does not contend, that there were complaints, symptoms, treatment, or diagnoses relating to COPD in service or for many years thereafter.  Other than an in-service diagnosis of pneumonia, which resulted in hospitalization from July to August 1969 and which apparently resolved, the Veteran's service treatment records do not document respiratory problems, complaints, diagnoses, or treatment.  His May 1971 discharge examination indicates no abnormalities of the lungs and otherwise fails to indicate any unresolved respiratory conditions.  Therefore, the issue is whether his COPD which manifested many years after service is etiologically related to his active service, including exposure to asbestos. 

The Board acknowledges that the Veteran contends that his currently diagnosed COPD is related to his active service including, specifically, an in-service bout with pneumonia and exposure to asbestos.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. difficulty breathing); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay party such as the Veteran competent to render opinions regarding etiology of a medically complex conditions nor need the Board give any probative weight to a lay party's opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology or proper diagnosis of his breathing problems, whether those he experienced during service or those he experiences now.  See, e.g., Jandreau, 492 F.3d at 1377.  

Similarly, the Board also is not competent to make an independent medical assessment of complex medical matters, such as the etiology of the Veteran's COPD.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The medical evidence in this case is against any finding that the Veteran's COPD is due to asbestos exposure or is otherwise related to his active service.

As noted in the Introduction, the Board previously remanded this matter in February 2013 to provide the Veteran a VA examination with respect to his respiratory condition(s) and to obtain a nexus opinion regarding any current respiratory disabilities.  The requested VA examination took place in March 2013.

The March 2013 VA examiner identified COPD, first diagnosed in 2008, as the Veteran's only current respiratory disability.  He accurately summarized the Veteran's history of respiratory issues, including the in-service pneumonia that resolved and post-service respiratory symptoms that began roughly a decade after the Veteran left service, were intermittent, and became increasingly severe.  The examiner also noted the Veteran's 40 year history of smoking one to one-and-a-half packs of cigarettes per day.  The examiner acknowledged the Veteran's in-service exposure to asbestos as a boilerman.  The records available to the examiner included lung x-rays from December 2012.  Furthermore, as part of the examination, the Veteran underwent a pulmonary function test (PFT), bronchodilator testing, and a six-minute walk test.  

Based on the in-person examination, the diagnostic test results, and review of the claims file (including pertinent medical records), the March 2013 VA examiner opined that the claimed respiratory condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that the in-service pneumonia resolved and x-rays do not show any residuals of that pneumonia.  The VA examiner noted the Veteran's smoking history, the delayed onset of the COPD, and diagnostic testing, all of which were "consistent with lung disease due to smoking and [were] not consistent with asbestos lung disease."  The VA examiner explained:

In asbestos lung disease, one would expect decreased lung volume, absence of obstruction by pulmonary functions and chest x-rays [that] show[] interstitial lung disease and pleural plaques.  None of these changes are present in this veteran's investigations.

The Board finds the VA examiner's opinion to be factually accurate, fully articulated, and soundly reasoned; therefore, the Board assigns the opinion substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).

Although a long-delayed onset of a disease may be considered by the Board as indicating the lack of a nexus, that fact was considered by and incorporated into the examiner's opinion, so the Board gives it no independent probative weight.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


There is no other competent evidence regarding the etiology of the Veteran's current respiratory disability.  Consequently, the evidence is wholly against the Veteran's claim.

The greater weight of the evidence is against the Veteran's claim of entitlement to service connection for COPD, so the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Assist and Notify

The RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the February 2011 Board hearing, the undersigned acting VLJ discussed with the Veteran additional evidence necessary to substantiate his claim.  The Veteran's testimony establishes that he understood the criteria for service connection and that he understood that he could identify or submit additional evidence that might assist him to substantiate the claims.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearings constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In July 2008, prior to the initial adjudication of his claim in February 2009, VA sent the Veteran a notice letter.  The contents of the notice fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran received additional notice regarding the evidence required to substantiate his claim in subsequent adjudications, in additional notice letters, and at his February 2011 Board hearing.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's Social Security Administration records, service treatment records, VA treatment records, and private treatment records with the claims file.  The Veteran has not identified any additional, relevant evidence.

With respect to examinations, the Veteran was afforded a March 2013 VA examination.  The examination and opinion are adequate as the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology and medical principles underlying the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Neither the Veteran nor his representative have identified or alleged any deficiency in the examination or opinion.  The Board finds that VA has fulfilled its duty to assist the Veteran, including by providing an adequate examination.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

Entitlement to service connection for a lung disorder, to include COPD, is denied.



____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


